         Case 1:19-cv-11605-WGY Document 42 Filed 10/30/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 GIGI KAI ZI CHAN

                Plaintiff,
                                                     Civil Action No. 19-cv-11605-WGY
                         v.

 WELLINGTON MANAGEMENT
 COMPANY LLP AND CHARLES ARGYLE,

                Defendants.


JOINT MOTION FOR ENTRY OF STIPULATED CONFIDENTIALITY AGREEMENT
                     AND PROTECTIVE ORDER

       Pursuant to Fed. R. Civ. P. 26(c), the parties respectfully requests that this Court enter as

an Order of this Court the [Proposed] Stipulated Confidentiality Agreement and Protective Order

attached as Exhibit 1 (Dkt. No. 39) to protect the confidential and sensitive business, financial,

medical and employment information that will be produced by the parties in the course of this

litigation. In support of their Motion, the Parties further state the following:

       1.      This claim arises out of Plaintiff’s employment. In her Complaint, Plaintiff asserts

claims for discrimination on the basis of sex/gender, race/national origin, pregnancy and disability

and retaliation along with a claim of tortious interference against WMC and Mr. Argyle.

Defendant denies the claims brought by Plaintiff.

       2.      Through discovery, the parties have exchanged various records, including

confidential client information,     financial data, personnel information, medical and other

proprietary records.

       3.      Both Plaintiff and Defendants expect to assert that some of the records requested

are confidential and should not be disseminated to third parties.
         Case 1:19-cv-11605-WGY Document 42 Filed 10/30/20 Page 2 of 3




        4.        There is no prejudice to any party to the entry of this Motion, which is jointly sought

by the parties.

        For the reasons articulated, the parties respectfully requests that this Court ALLOW this

Motion and enter as an Order of this Court the [Proposed] Stipulated Protective Order attached as

Exhibit 1.


 Dated: October 30, 2020


Respectfully submitted,

 GIGI KAI ZI CHAN                                     WELLINGTON MANAGEMENT
                                                      COMPANY LLP and CHARLES ARGYLE,

 By her attorneys,                                    By their attorneys,

 /s/ Patrick J. Hannon                                /s/ Stephen T. Paterniti
 Barbara A. Robb (BBO # 639976)                       Stephen T. Paterniti (BBO # 564860)
 brobb@hartleymichonrobb.com                          Stephen.Paterniti@jacksonlewis.com
 Patrick J. Hannon (BBO #664958)                      Sarah Walsh (BBO #664232)
 phannon@hartleyrobbmichon.com                        Sarah.Walsh@jacksonlewis.com
 HARTLEY MICHON ROBB, LLP                             JACKSON LEWIS P.C.
 155 Seaport Boulevard, 2 nd Floor                    75 Park Plaza, 4th Floor
 Boston, MA 02210                                     Boston, MA 02116
 Tel: (617) 723-8000                                  Tel: (617) 367-0025
         Case 1:19-cv-11605-WGY Document 42 Filed 10/30/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on October 30, 2020.



                                                     /s/ Stephen T. Paterniti
                                                     JACKSON LEWIS P.C.
